DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
 
Allowable Subject Matter
Claims 1-20 are hereby allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have overcome the previous rejection(s). 
Specifically, with respect to claims 1-14, the prior art of record does not teach or render obvious a catheter placing instrument featuring an elongated body with a top surface which is the upper most surface of the shaft of the device and configured for receiving a catheter, where the elongated body has an insertion section comprising the shaft, and a grip section and where the insertion section includes a catheter locking clamp at the distal end of the shaft and extending vertically above the shaft in combination with the other elements as claimed. 
Intlekofer teaches a pin vise for placing guide catheters featuring an elongated body with a T shaped groove therein which has an upward incline near the distal end of the elongated body and a wedge shaped thumbpiece which slides in the groove to enable the operator to lock the guide catheter using friction when the thumbpiece is advanced to the most forward position within the groove. Intlekofer does not teach the top surface which receives the guide catheter is the uppermost surface of the elongated body and also does not teach a locking clamp extending vertically above the shaft of the device as required by the instant claims. 
Specifically, with respect to claims 15-20, the prior art of record does not teach or render obvious a method for placing a tubular medical device (catheter) at a deep anatomical site in a patient requiring the steps of inserting the catheter into an open surgical site; providing a placing instrument including an elongated body having a top surface for receiving the catheter where the catheter extends from the proximal end to the distal end of the placing device, where the placing device has a grip section and an insertion section located at the distal end of the grip section where the insertion section has a shaft formed by the top surface, two side surfaces and a bottom surface and also includes a locking clamp where the distal tip of the catheter is placed in the locking clamp and the body of the catheter is placed on the top surface of the instrument, advancing the distal end of the placing instrument into a deep anatomical site accessed by the open surgical site, releasing a release mechanism to unlock the catheter from the placing instrument, and removing the placing instrument while leaving the catheter in place at the deep anatomical site in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S.H/Examiner, Art Unit 3771      

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771